Citation Nr: 0629691	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-29 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
posttraumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to service connection for erectile 
dysfunction, on a direct basis or as secondary to service-
connected disabilities of PTSD and diabetes mellitus. 

3.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active duty from July 1969 to 
July 1971. 

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in October 1999, October 2001, 
May 2003, and December 2005 by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  On August 30, 2006, the appeal was advanced on the 
docket based on a finding of good cause, namely financial 
hardship.  38 C.F.R. § 20.900(c).

The issues of entitlement to service connection for erectile 
dysfunction (on a direct basis or as secondary to service-
connected disabilities of PTSD and/or diabetes mellitus) and 
entitlement to special monthly compensation based on the loss 
of use of a creative organ are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, family 
relations, thinking and mood, due to such symptoms as 
suicidal ideation, near-continuous depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; difficulty in adapting 
to stressful circumstances, and an inability to establish and 
maintain effective relationships.



CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 70 
percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in May 2002, October 2003, December 2004, and March 2005 from 
VA met the four notice requirements specified in Pelegrini.  
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

VA provided notice to the veteran after the RO adjudicated 
the veteran's increased rating claim.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
notice was harmless error.  In this case, the unfavorable RO 
decision that is the basis of this appeal was already decided 
by the time the VCAA was enacted.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which she has 
received in this case.  The content of the notice fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, the Board finds no defect in notice that results 
in any prejudice to the veteran.  Moreover, the veteran has 
not shown or alleged any prejudice in the content of the 
notice concerning this issue.

The veteran was given information concerning disability 
ratings and assignment of effective dates of payments only in 
a May 2006 supplemental statement of the case (SSOC) issued 
by RO.  He has not been notified of all five elements of a 
service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in a letter from VA.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  

As for VA's duty to assist a veteran, the veteran's service 
medical records, service personnel records, private treatment 
records, VA treatment records, and records from the Social 
Security Administration (SSA) have been obtained and 
associated with the file.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  Multiple VA examinations were 
obtained to evaluate the veteran's service-connected PTSD 
disability.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2006).


The Merits of the Claim

PTSD

In a May 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective from April 19, 1999.  Thereafter, the 
veteran filed a notice of disagreement, requesting an 
increased evaluation for PTSD.  The veteran is, in effect, 
asking for a higher rating effective from the date service 
connection was granted (April 19, 1999).  Consequently, the 
Board will consider the entire time period in question, from 
the original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2006).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (2006).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

To receive an evaluation in excess of 30 percent under 38 
C.F.R. § 4.130 (2006), the general rating formula for mental 
disorders, evidence of record must more nearly approximate, 
38 C.F.R. § 4.7, the following:
A 50 percent rating is assigned for PTSD that causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for PTSD that causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA and private outpatient treatment notes dated from 1999 to 
2005 show that the veteran attended individual psychotherapy 
sessions and received pharmacotherapy as treatment for his 
service-connected PTSD disability.  Multiple VA and private 
treatment notes dated from 1999 to 2005 listed a diagnosis of 
PTSD with noted findings of disheveled appearance, 
depression, generalized discomfort being around others, 
intrusive memories, fair judgment and insight, appropriate 
grooming, irritability, disturbed sleep, isolative behavior, 
exaggerated startle response, flashbacks, nightmares, chronic 
anxiety, appropriate affect, depressed mood, and 
hyperviligance.   

In a September 1999 VA examination report, the examiner 
listed a diagnosis of chronic PTSD with depression and noted 
that the veteran had symptoms of sleep disturbance, intrusive 
thinking, exaggerated startle response, anxiety, isolation, 
flashbacks, and nightmares.  Mental status examination 
results were listed as groomed, intact sensorium, moderately 
depressed mood with some irritability, and thought content 
with no psychotic material.

In a November 2003 VA examination report, the examiner listed 
a diagnosis of PTSD and noted that the veteran had symptoms 
of sleep disturbance, crying spells, exaggerated startle 
response, poor concentration, irritability, and 
hyperviligance.  Mental status examination results were 
listed as groomed, normal thought processes, suicidal 
ideation without current plan, oriented, anxious and 
dysphoric mood, constricted affect, no gross memory loss or 
impairment, and coherent speech.  The examiner indicated that 
the veteran had very limited social relationships outside of 
family and stated that the veteran's PTSD was severe enough 
to adversely affect his psychosocial functioning as well as 
quality of life.  It was further noted that the veteran had 
been unable to maintain employment for the last 10 years as 
well as had great difficulty coping with his coworkers while 
working and managing his reliving and avoidance 
symptomatology.     

Records from SSA showed that the veteran was awarded benefits 
based on a primary diagnosis of anxiety related disorders and 
a secondary diagnosis of posttraumatic stress syndrome.  
Private treatment notes dated from 2002 to 2003 showed that 
the veteran received individual therapy for his service-
connected psychiatric disability and made some progress with 
improved mood and decreased anxiety after sustained treatment 
compliance. 
In a July 2005 VA treatment note, a psychologist indicated 
that the veteran had severe symptoms of PTSD including 
flashbacks, angry outbursts, anxiety, isolative behavior, 
irritability, disheveled appearance, suicidal thoughts, 
depression, agitated psychomotor movements, restricted 
affect, circumstantial thought process, poor judgment, and 
avoidance of family and friends.  It was further noted that 
the veteran exhibited serious problems with attention, 
memory, and concentration.  The VA psychologist listed a 
diagnosis of chronic and severe PTSD in the treatment record 
and noted major impairment in all aspects of the veteran's 
functioning in cognitive, emotional, biological, vocational, 
psychosocial, and interpersonal areas.     

The veteran was assigned Global Assessment of Functioning 
Scale (GAF) scores of 60 in a May 1999 VA treatment note, 40 
in the September 1999 VA examination report, 50 in a February 
2002 private treatment record, 45 in the October 2003 VA 
examination report, and scores ranging from 39 to 50 in 
multiple VA outpatient treatment notes dated from 2000 to 
2005.  A GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31-
40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed. 1994).

Evidence of record indicated that the veteran has some degree 
of occupational impairment due to his service-connected PTSD 
disability and showed that the veteran has not been employed 
since April 1993.  In an August 1993 private psychologist 
evaluation report, it was noted that quit working in April 
1993, as he no longer able to cope with stressors associated 
with his job.  A March 2002 private treatment record noted 
that the veteran was unable to maintain his job due to 
flashbacks.  In the July 2005 VA treatment note, the VA 
psychologist reported that the veteran was unable to sustain 
meaningful employment due to continuing symptoms of PTSD.  

As for social impairment, evidence of record indicates that 
the veteran maintains a relationship with his wife and 
children.  However, VA and private medical evidence of record 
dated from 1999 to 2005 showed continued findings of 
isolative and hypervigilant behavior.  It was reported that 
the veteran cannot tolerate being around other people and 
often spends his day alone in a park near his house.  In 
addition, it was noted that anxiety and discomfort have 
forced him to miss or avoid interaction at important family 
events like funerals and even his son's wedding.  Finally, 
evidence of record detailed some impairment with 
concentration and memory as well as multiple findings of 
depressed and anxious mood.  

Based upon consideration of the competent medical evidence of 
record, the veteran's PTSD disability symptomatology meets or 
more nearly approximates the severity of occupational and 
social impairment contemplated for a 70 percent rating under 
the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  Symptoms described in the VA and private treatment 
records and examination reports showed occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
38 C.F.R. § 4.7 (2006).  However, to the extent that PTSD 
symptoms and their severity is noted, the objective medical 
evidence of record did not show findings of gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  

In this case, the veteran's PTSD disability symptomatology 
meets the level of occupational and social impairment 
contemplated for a 70 percent rating under the criteria in 38 
C.F.R. § 4.130, but does not approximate the criteria for a 
100 percent schedular rating.  Further, evidence of record 
does not support assigning any additional percentage 
disability ratings (a "staged" rating) during the time period 
in question.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

ORDER

An increased evaluation of 70 percent, and no higher for PTSD 
is granted, subject to controlling regulations governing the 
payment of monetary benefits. 


REMAND

Evidence of record, including veteran's statements and 
testimony in the August 2006 hearing transcript, showed 
contentions that he had erectile dysfunction and impotence 
secondary to his service-connected disabilities of PTSD and 
diabetes mellitus.  Further, the veteran asserted that he is 
entitled to SMC, as he claimed loss of use of a creative 
organ as a result of his service-connected disabilities. 

Under 38 C.F.R. § 3.310(a), service connection may be 
established on a secondary basis for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and; (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Under 38 U.S.C.A. § 1114(k), SMC is payable if a veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  38 C.F.R. § 3.350(a) (2006).  Impotence is 
considered as loss of use of a creative organ.

VA treatment records dated from 1998 to 2006 show requests 
for medication for erectile dysfunction as well as treatment 
for sexual dysfunction and diminished libido.  In an August 
1993 private psychologist evaluation report, the veteran 
discussed decreased sex drive and impotence that he 
associated with his medication for hypertension.  It was 
further noted in the evaluation report that the veteran 
developed a problem with impotency after his wife's diagnosis 
with multiple sclerosis, as he was afraid to approach her 
sexually due to her health problems.  In an October 2005 VA 
genitourinary examination report, the veteran detailed that 
he had reduced sexual functions for 12 to 13 years, had not 
had sexual intercourse in the last five to six years, and had 
a history of multiple health problems including hypertension, 
PTSD, diabetes mellitus, and peripheral neuropathy.  The 
examiner listed a diagnosis of erectile dysfunction likely 
secondary to hypogonadism with lowered testosterone.  
However, the examiner also specifically noted that the 
veteran's condition might have been aggravated because of his 
service-connected diabetes mellitus and advised a follow up 
consultation with a genitourinary specialist.     

The Board finds it necessary to obtain an additional VA 
medical examination for purposes of determining whether the 
veteran's claimed erectile dysfunction disability was 
aggravated by his service-connected PTSD and/or diabetes 
mellitus disabilities as well as whether the veteran has loss 
of use of a creative organ as the result of any of his 
service-connected disabilities. 

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  



	(CONTINUED ON NEXT PAGE)




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the 
appellant a comprehensive medical 
examination, to be conducted by a 
qualified physician (preferably a 
genitourinary specialist), and 
accompanied by any clinical testing 
deemed appropriate by the examiner.  The 
claims folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand.  The examiner is 
requested to express an opinion as to 
whether the veteran's claimed erectile 
dysfunction/impotence is related to any 
incident of military service or the 
presently service-connected PTSD and/or 
diabetes mellitus, and state the reasons 
for such an opinion.  In addition, the 
examiner is requested to express an 
opinion as to whether has suffered the 
loss of use of a creative organ as a 
result of any of his service-connected 
disabilities.  

2.  Readjudicate the issues of 
entitlement to service connection for 
erectile dysfunction (on a direct basis 
or as secondary to service-connected 
disabilities of PTSD and/or diabetes 
mellitus) and entitlement to special 
monthly compensation based on the loss of 
use of a creative organ.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  In 
readjudicating the remanded issues, the 
RO/AMC's attention is called to the 
holding in Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Holding that 
once a veteran submits evidence of a 
medical disability and submits a claim 
for an increased disability rating with 
evidence of unemployability, VA must 
consider a claim for a total rating based 
on individual unemployability).  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


